Exhibit 10.3


GRANT OF RESTRICTED STOCK UNITS (PERFORMANCE SHARES)
PURSUANT TO THE
ACCRETIVE HEALTH, INC.
AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN


* * * * *


Participant:    [____________]
Grant Date:    [____________]
Target Number of Restricted Stock Units (the “Target
RSUs”):        [____________]
Maximum number of shares of common stock that may be issued pursuant to this
Agreement (the “Maximum Shares”):    [____________].1 
* * * * *
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (PERFORMANCE SHARES) (this
“Agreement”), dated as of the Grant Date specified above, is entered into by and
between Accretive Health, Inc., a corporation organized in the State of Delaware
(the “Company”), and the Participant specified above, pursuant to the Accretive
Health, Inc. Amended and Restated 2010 Stock Incentive Plan, as in effect and as
amended from time to time (the “Plan”), which is administered by the Board;
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, receipt of
which is acknowledged, the parties hereto hereby mutually covenant and agree as
follows:
1.Grant of Restricted Stock Units. In consideration of services rendered and to
be rendered to the Company by the Participant, the Company has granted to the
Participant, subject to the terms and conditions set forth in this Agreement and
in the Plan, as of the Grant Date specified above, an Award consisting of the
number of Target RSUs specified above, with the actual number of shares of
Common Stock to be issued pursuant to this Award contingent upon satisfaction of
the vesting conditions described in Section 2 hereof, subject to Section 3, but
not to exceed the Maximum Shares. Except as otherwise provided by the Plan, the
Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s interest in the Company for any
reason, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of the shares of common stock
underlying the RSUs, except as otherwise specifically provided for in the Plan
or this Agreement. The RSUs awarded hereunder are intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, and this Agreement shall be construed and interpreted consistent with such
intents.


 
 
 
1 NTD: Maximum Shares to equal 150% of the Target RSUs.

--------------------------------------------------------------------------------


Exhibit 10.3


2.    Vesting.
(a)    The RSUs subject to this Award shall be subject to both a time-based
vesting condition (the “Time-Based Condition”) and a performance-based vesting
condition (the “Performance Condition”), as described herein. Except as
expressly provided herein, none of the RSUs (or any portion thereof) shall be
“vested” for purposes of this Agreement unless and until both the Time-Based
Condition and the Performance Condition for such RSUs are satisfied. The number
of RSUs that are “vested” for purposes of this Agreement at any time shall equal
the product of (i) the number of the RSUs that have satisfied the Time-Based
Condition and (ii) the percentage level at which the Performance Condition has
been satisfied.
(i)    The Time-Based Condition for the RSUs shall be satisfied on [ ]2, subject
to the Participant not ceasing to perform services to the Company for any reason
or no reason, with or without cause, prior to such date. There shall be no
proportionate or partial satisfaction of the Time-Based Condition prior to such
date.
(ii)    The percentage level at which the Performance Condition shall be
satisfied shall be based upon the level at which [ ]3 (as defined below)
performance goal is satisfied, as determined pursuant to the table below.
Level of Performance
[Performance Measure]
Percentage for which the Performance Condition is Satisfied
Threshold
[___]th Percentile
[]%
Target
[___]th Percentile
[]%
Maximum
[___]th Percentile
[]%



For purposes of this Section 3(a), the term “[Performance Measure]” shall mean
[                ], as determined for the period beginning [ ]4 and ending [ ]5
(the “Performance Period”), as determined by the Board in its reasonable
discretion. The “Target” level associated with the [Performance Measure] shall
be established by the Board, and will be communicated in writing separately to
the Participant by the Company within thirty (30) days following the date first
above written.
For the avoidance of doubt, in no event shall the Performance Condition be
deemed satisfied unless the [Performance Measure] equals or exceeds the
threshold level provided in the table above. To the extent that the actual
[Performance Measure] is


 
 
 
2 the performance period end date
3 the performance measure selected in accordance with Section9(c) of the Plan
4 performance period start date
5 performance period end date

2

--------------------------------------------------------------------------------

Exhibit 10.3


between the threshold and target levels or between the target and maximum levels
described in the table above, the percentage at which the Performance Condition
is satisfied shall be determined on a pro rata basis using straight-line
interpolation; provided that the Performance Condition shall not be satisfied
and no Target RSUs shall become vested if the actual [Performance Measure] is
less than the threshold level of performance; and provided, further, that the
maximum number of Target RSUs that satisfy the Performance Condition shall not
exceed 150% of the Target RSUs.
(b)    Forfeiture. In the event that the Participant ceases to perform services
to the Company for any reason or no reason, with or without cause, all of the
RSUs that are unvested as of the time of such cessation shall be forfeited
immediately and automatically to the Company, without the payment of any
consideration to the Participant, effective as of such cessation. The
Participant shall have no further rights with respect to any RSUs that are so
forfeited. If the Participant provides services to a subsidiary of the Company,
any references in this Agreement to provision of services to the Company shall
instead be deemed to refer to service with such subsidiary. Further, any RSUs
that do not become fully vested as of the end of the Performance Period shall
expire immediately following the date that the Board determines the level at
which the Performance Condition is satisfied.

3.    Delivery of Shares. Following the satisfaction of both the Time-Based
Condition and the Performance Condition with respect to any part of the RSUs
granted hereunder, the Participant shall receive the number of shares of common
stock that correspond to the number of such RSUs, which shall be delivered no
later than March 15 of the calendar year following the calendar year in which or
with respect to which both such vesting conditions were satisfied.

4.    Restrictions on Transfer. No portion of the RSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the RSUs as provided herein, except
that the Participant may transfer such unvested RSUs: (a) to or for the benefit
of any spouse, children, parents, uncles, aunts, siblings, grandchildren and any
other relatives approved by the Compensation Committee (collectively, “Approved
Relatives”) or to a trust established solely for the benefit of the Participant
and/or Approved Relatives, provided that such RSUs shall remain subject to this
Agreement (including without limitation the vesting and forfeiture provisions
set forth in Section 2 and the restrictions on transfer set forth in this
Section 4) and such permitted transferee shall, as a condition to such transfer,
deliver to the Company a written instrument confirming that such transferee
shall be bound by all of the terms and conditions of this Agreement; or (b) as
part of the sale of all or substantially all of the shares of capital stock of
the Company (including pursuant to a merger or consolidation). The Company shall
not be required (i) to transfer on its books any of the RSUs which have been
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of the RSUs or to pay dividends to any transferee to whom such
RSUs have been transferred in violation of any of the provisions of this
Agreement.
5.    Restrictive Legends. The Company may at any time place legends referencing
any applicable federal, state or foreign securities law restrictions on all
certificates, if any, representing shares of common stock issued pursuant to
this Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates, if any, representing shares


3

--------------------------------------------------------------------------------

Exhibit 10.3


of common stock acquired pursuant to this Agreement in the possession of the
Participant in order to carry out the provisions of this Section 5.
6.    Rights as Stockholder. Except as otherwise provided herein, the
Participant shall have no rights as a stockholder with respect to any shares of
common stock covered by any RSU unless and until the Participant has become the
holder of record of such shares. Cash dividends on the number of shares of
common stock issuable hereunder shall be credited to a dividend book entry
account on behalf of the Participant with respect to each RSU granted to the
Participant, provided that such cash dividends shall not be deemed to be
reinvested in shares of common stock and shall be held uninvested and without
interest and paid in cash at the same time that the shares of common stock
underlying the RSUs are delivered to the Participant in accordance with the
provisions hereof. Stock dividends on shares of common stock shall be credited
to a dividend book entry account on behalf of the Participant with respect to
each RSU granted to the Participant, provided that such stock dividends shall be
paid in shares of common stock at the same time that the shares of common stock
underlying the RSUs are delivered to the Participant in accordance with the
provisions hereof.
7.    Provisions of the Plan. This Agreement is subject to the provisions of the
Plan (including, without limitation, any amendments thereto adopted at any time
and from time to time unless such amendments are expressly intended not to apply
to the RSUs awarded hereunder), a copy of which is furnished to the Participant
with this Agreement. Except as provided otherwise herein, any capitalized term
not defined in this Agreement shall have the same meaning as is ascribed thereto
in the Plan. The Participant hereby acknowledges receipt of a true copy of the
Plan and that the Participant has read the Plan carefully and fully understands
its content. In the event of any conflict between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall control.
8.    Tax Matters.
(a)    Withholding. The Participant acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Participant
any federal, state, local or other taxes of any kind required by law to be
withheld with respect to the vesting of the RSUs. On each date on which the RSUs
vest, the Company shall deliver written notice to the Participant of the amount
of withholding taxes due with respect to the vesting of the RSUs that vest on
such date. The Participant shall satisfy such tax withholding obligations by
transferring to the Company, on each date on which RSUs vest under this
Agreement, such number of shares that are issuable on such date as have a fair
market value (calculated using the last reported sale price of the common stock
of the Company on the New York Stock Exchange or the NASDAQ, as applicable (or,
if the Company’s common stock is not then traded on the New York Stock Exchange
or the NASDAQ, then on any other United States stock exchange upon which the
Company’s common stock is then listed, or otherwise as reported through the
facilities of the OTC Markets Group, Inc.) on the trading date immediately prior
to such vesting date) equal to the amount of the Company’s tax withholding
obligation in connection with the vesting of such RSUs (such withholding method,
a “Surrender”), unless, prior to any vesting date, the Compensation Committee
determines that a Surrender shall not be available to the Participant, in which
case, the


    4

--------------------------------------------------------------------------------

Exhibit 10.3


Participant shall be required to satisfy the Participant’s tax obligations
hereunder in a manner permitted by the Plan upon the vesting date.
(b)    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the RSUs are intended to be exempt from the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent as is reasonable under the circumstances.
9.    Restrictive Covenants.
(a)General. This award represents a substantial economic benefit to the
Participant. The Participant, by virtue of such Participant's role with the
Company, has access to, and is involved in the formulation of, certain
confidential and secret information of the Company regarding its operations and
each Participant could materially harm the business of the Company by competing
with the Company or soliciting employees or customers of the Company
(b)Non-Solicitation. During the time in which Participant performs services for
the Company and for a period of eighteen (18) months after the Participant
ceases to perform services for the Company, regardless of the reason,
Participant shall not, directly or indirectly, either alone or in conjunction
with any person, firm, association, company or corporation:
(i)     Hire, recruit, solicit or otherwise attempt to employ or retain or enter
into any business relationship with, any person who is or was an employee of the
Company within the twelve (12) month period immediately preceding the cessation
of Participant’s service with the Company; or
(ii)     Solicit the sale of any products or services that are similar to or
competitive with products or services offered by, manufactured by, designed by,
or distributed by Company, to any person, company or entity which was or is a
customer or potential customer of Company for such products or services.
(c)Non-Disclosure.
(i)     Participant will not, without the Company’s prior written permission,
directly or indirectly, utilize for any purpose other than for a legitimate
business purpose solely on behalf of the Company, or directly or indirectly,
disclose to anyone outside of the Company, either during or after Participant’s
relationship with the Company ends, the Company’s Confidential Information, as
long as such matters remain Confidential Information.
(ii)     This Agreement shall not prohibit Participant from (A) revealing
evidence of criminal wrongdoing to law enforcement, (B) disclosing or discussing
concerns regarding regulatory or legal compliance with any governmental agency
or entity to the extent that such disclosures or discussions are protected under
any whistleblower protection provisions of Federal or state laws or regulations
or (C) divulging the Company’s Confidential Information by order of court or
agency of competent jurisdiction. However,


    5

--------------------------------------------------------------------------------

Exhibit 10.3


Participant shall promptly inform the Company of any such situations and shall
take such reasonable steps to prevent disclosure of the Company’s Confidential
Information until the Company has been informed of such requested disclosure and
the Company has had an opportunity to respond to the court or agency.
(d)Return of Company Property. Participant agrees that, in the event that
Participant’s service to the Company is terminated for any reason, Participant
shall immediately return all of the Company’s property, including without
limitation, (i) tools, pagers, computers, printers, key cards, documents or
other tangible property of the Company, and (ii) the Company’s Confidential
Information in any media, including paper or electronic form, and Participant
shall not retain in Participant’s possession any copies of such information.
(e)Ownership of Software and Inventions. All discoveries, designs, improvements,
ideas, inventions, software, whether patentable or copyrightable or not, shall
be works-made-for-hire and Company shall be deemed the sole owner throughout the
universe of any and all rights of whatsoever nature therein, with the rights to
use the same in perpetuity in any manner the Company determines in its sole
discretion without any further payment to Participant whatsoever. If, for any
reason, any of such results and proceeds which relate to the business shall not
legally be a work-for-hire and/or there are any rights which do not accrue to
the Company under the preceding sentence, then Participant hereby irrevocably
assigns and agrees to quitclaim any and all of Participant’s right, title and
interest thereto including, without limitation, any and all copyrights, patents,
trade secrets, trademarks and/or other rights of whatsoever nature therein,
whether or not now or hereafter known, existing, contemplated, recognized or
developed to the Company, and the Company shall have the right to use the same
in perpetuity throughout the universe in any manner the Company determines
without any further payment to Participant whatsoever. Participant shall, from
time to time, as may be reasonably requested by the Company, at the Company’s
expense, do any and all things which the Company may deem useful or desirable to
establish or document the Company’s exclusive ownership of any and all rights in
any such results and proceeds, including, without limitation, the execution of
appropriate copyright and/or patent applications or assignments. To the extent
Participant has any rights in the results and proceeds of Participant’s services
that cannot be assigned in the manner described above, Participant
unconditionally and irrevocably waives the enforcement of such rights.
Notwithstanding anything to the contrary set forth herein, works developed by
the Participant (i) which are developed independently from the work developed
for the Company regardless of whether such work was developed before or after
the Participant performed services for the Company; or (ii) applications
independently developed which are unrelated to the business and which
Participant develops during non-business hours using non-business property shall
not be deemed work for hire and shall not be the exclusive property of the
Company.
(f)Non-Competition.
(i)     During the time in which Participant performs services for the Company
and for a period of twelve (12) months after the cessation of Participant’s
service to the Company, regardless of the reason, Participant shall not,
directly or indirectly, either alone or in conjunction with any person, firm,
association, company or corporation, within


    6

--------------------------------------------------------------------------------

Exhibit 10.3


the Restricted Area, own, manage, operate, or participate in the ownership,
management, operation, or control of, or be employed by or provide services to,
any entity which is in competition with the Company.
(ii)     Notwithstanding anything to the contrary, nothing in this Paragraph (f)
prohibits Participant from being a passive owner of not more than one percent
(1%) of the outstanding stock of any class of a corporation which is publicly
traded, so long as Participant has no active participation in the business of
such corporation.
(g)Acknowledgments. Participant acknowledges and agrees that the restrictions
contained in this Agreement with respect to time, geographical area and scope of
activity are reasonable and do not impose a greater restraint than is necessary
to protect the goodwill and other legitimate business interests of the Company
and that the Participant has had the opportunity to review the provisions of
this Agreement with his legal counsel. In particular, the Participant agrees and
acknowledges (i) that the Company is currently engaging in business and actively
marketing its services and products throughout the United States, (ii) that
Participant’s duties and responsibilities for the Company are co-extensive with
the entire scope of the Company's business, (iii) that the Company has spent
significant time and effort developing and protecting the confidentiality of its
methods of doing business, technology, customer lists, long term customer
relationships and trade secrets, and (iv) that such methods, technology,
customer lists, customer relationships and trade secrets have significant value.
(h)Enforcement. The Participant agrees that the restrictions contained in this
Agreement are necessary for the protection of the business, the Confidential
Information, customer relationships and goodwill of the Company and are
considered by the Participant to be reasonable for that purpose and that the
scope of restricted activities, the geographic scope and the duration of the
restrictions set forth in this Agreement are considered by the Participant to be
reasonable. The Participant further agrees that any breach of any of the
restrictive covenants in this Agreement would cause the Company substantial,
continuing and irrevocable harm for which money damages would be inadequate and
therefore, in the event of any such breach or any threatened breach, in addition
to such other remedies as may be available, the Company shall be entitled to
specific performance and injunctive relief. This Agreement shall not in any way
limit the remedies in law or equity otherwise available to the Company or its
Affiliates. The Participant further agrees that to the extent any provision or
portion of the restrictive covenants of this Agreement shall be held, found or
deemed to be unreasonable, unlawful or unenforceable by a court of competent
jurisdiction, then any such provision or portion thereof shall be deemed to be
modified to the extent necessary in order that any such provision or portion
thereof shall be legally enforceable to the fullest extent permitted by
applicable law. Without limitation to any other remedies available hereunder or
at law in the event of any breach of any of the restrictive covenants in this
Agreement by Participant, the Participant agrees that (i) any shares of
Restricted Stock issued by the Company to the Participant pursuant to this
Agreement shall be forfeited for no consideration and (ii) in the event that the
Participant sold the shares of Restricted Stock issued to the Participant
pursuant to this Agreement, then the Participant shall be required to pay to the
Company in cash, within thirty (30) days of a request by the Company for such
payment, the price at which the Participant sold the shares.


    7

--------------------------------------------------------------------------------

Exhibit 10.3


(i)Severability; Modification. It is expressly agreed by Participant that:
(i)     Modification. If, at the time of enforcement of this Agreement, a court
holds that the duration, geographical area or scope of activity restrictions
stated herein are unreasonable under circumstances then existing or impose a
greater restraint than is necessary to protect the goodwill and other business
interests of the Company, Participant agrees that the maximum duration, scope or
area reasonable under such circumstances will be substituted for the stated
duration, scope or area and that the court will be allowed to revise the
restrictions contained herein to cover the maximum duration, scope and area
permitted by law, in all cases giving effect to the intent of the parties that
the restrictions contained herein be given effect to the broadest extent
possible; and
(ii)     Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law, such invalidity, illegality
or unenforceability will not affect any other provision, but this Agreement will
be reformed, construed and enforced as if such invalid, illegal or unenforceable
provision had never been contained herein.
(j)Non-Disparagement. Participant understands and agrees that Participant will
not disparage the Company, its officers, directors, administrators,
representatives, employees, contractors, consultants or customers and will not
engage in any communications or other conduct which might interfere with the
relationship between the Company and its current, former, or prospective
employees, contractors, consultants, customers, suppliers, regulatory entities,
and/or any other persons or entities.
(k)Definitions.
(i)     Confidential Information. “Confidential Information” as used in this
Agreement shall include the Company’s trade secrets as defined under Illinois
law, as well as any other information or material which is not generally known
to the public, and which (A) is generated, collected by or utilized in the
operations of the Company’s business and relates to the actual or anticipated
business, research or development of the Company; or (B) is suggested by or
results from any task assigned to Participant by the Company or work performed
by Participant for or on behalf of the Company. Confidential Information shall
not be considered generally known to the public if Participant or others
improperly reveal such information to the public without the Company’s express
written consent and/or in violation of an obligation of confidentiality to the
Company. Examples of Confidential Information include, but are not limited to,
all customer, client, supplier and vendor lists, budget information, contents of
any database, contracts, product designs, technical know-how, engineering data,
pricing and cost information, research and development work, software, business
plans, proprietary data, projections, market research, perceptual studies,
strategic plans, marketing information, financial information (including
financial statements), sales information, training manuals, employee lists and
compensation of employees, and all other competitively sensitive information
with respect to the Company, whether or not it is in tangible form, and
including without limitation any of the foregoing


    8

--------------------------------------------------------------------------------

Exhibit 10.3


contained or described on paper or in computer software or other storage
devices, as the same may exist from time to time.
(ii)     Restricted Area. For purposes of this Agreement, the term “Restricted
Area” shall mean the United States of America.
10.    Miscellaneous.
(a)    Compliance with Laws. The grant of RSUs and the issuance of shares of
common stock hereunder shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law, rule regulation or
exchange requirement applicable thereto. The Company shall not be obligated to
issue the RSUs or any shares of common stock pursuant to this Agreement if any
such issuance would violate any such requirements. As a condition to the
settlement of the RSUs, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation.
(b)    Authority of Compensation Committee. In making any decisions or taking
any actions with respect to the matters covered by this Agreement, the
Compensation Committee shall have all of the authority and discretion, and shall
be subject to all of the protections, provided for in the Plan. All decisions
and actions by the Compensation Committee with respect to this Agreement shall
be made in the Compensation Committee’s discretion and shall be final and
binding on the Participant.
(c)    No Right to Continued Service. The Participant acknowledges and agrees
that, notwithstanding the fact that the vesting of the RSUs is contingent upon
his or her continued service to the Company, this Agreement does not constitute
an express or implied promise of continued service relationship with the
Participant or confer upon the Participant any rights with respect to a
continued service relationship with the Company.
(d)    Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of RSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the RSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.
(e)    Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws provisions.
(f)    Exclusive Jurisdiction/Venue. All disputes that arise from or relate to
this Agreement shall be decided exclusively by binding arbitration in Cook
County, Illinois under the


    9

--------------------------------------------------------------------------------

Exhibit 10.3


Commercial Arbitration Rules of the American Arbitration Association. The
parties agree that the arbitrator’s award shall be final, and may be filed with
and enforced as a final judgment by any court of competent jurisdiction.
Notwithstanding the foregoing, any disputes related to the enforcement of the
restrictive covenants contained in Section 9 of this Agreement shall be subject
to and determined under Delaware law and adjudicated in Illinois courts.
(g)    Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the [General Counsel] of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.
(h)    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
(i)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
(j)    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
(k)    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign any part of this Agreement without the
prior express written consent of the Company.
(l)    Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.
(m)    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.


    10

--------------------------------------------------------------------------------

Exhibit 10.3


[Remainder of Page Intentionally Left Blank]


    11

--------------------------------------------------------------------------------


Exhibit 10.3




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
ACCRETIVE HEALTH, INC.






By:                        


Name:                        


Title:                        






I hereby acknowledge that I have read this Agreement, have received and read the
Plan, and understand and agree to comply with the terms and conditions of this
Agreement and the Plan.
 
 
_____________________________

PARTICIPANT
                        





